UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

 

JESSE DREWNIAK,
Plaintiff,

Vv. Civil Action 1:20-cv-00852

Ne Nee Nee ee Ne ee Nee”

U.S CUSTOMS AND BORDER PROTECTION, _ )
U.S. BORDER PATROL, MARK A. QUALTER, )
JEREMY FORKEY, AND ROBERT N. GARCIA, )

Defendants. )

)
DECLARATION OF ROBERT N, GARCIA
I, Robert N. Garcia, pursuant to 28 U.S.C. § 1746, depose and say:

1. I currently hold the position of Chief Patrol Agent, Swanton Sector, U.S. Border
Patrol, United States Customs and Border Protection, Department of Homeland Security (CBP),
and have served in this position since 2018. Prior to assuming this position, I served as Swanton
Sector’s Deputy Chief Patrol Agent from 2015 to 2018.

2. As Chief Patrol Agent, I am the senior-most management official who is responsible
for planning, organizing, and directing U.S. Border Patrol enforcement operations within
Swanton Sector’s area of responsibility, which includes eight Border Patrol stations and 295
miles of U.S. and Canadian border in the states of New York, Vermont, and New Hampshire.

3. The Beecher Falls Border Patrol Station (Beecher Falls Station), which is under my
oversight, is responsible for patrolling, and conducting enforcement activities in, the State of
New Hampshire.

4, Within Swanton Sector, temporary immigration checkpoints are utilized to carry out

the U.S. Border Patrol’s operational mission of immigration enforcement. In general,
immigration checkpoints are strategically located to stop vehicles and individuals seeking to
evade immigration law requirements traveling from the international land border to the interior of
the United States. Checkpoints along the Northern Border are often located on interstate
highways and roadways that serve as main thoroughfares from the U.S.-Canadian border to major
cities in the interior such as Boston and New York City.

5. Typically, checkpoints include a primary inspection area and a secondary inspection
area. Vehicles that enter the checkpoint are normally processed through the primary inspection
area. In this area, occupants of a vehicle are asked brief questions about their immigration status
and the vehicle may be subject to a free-air canine sniff by U.S. Border Patrol canines. U.S.
Border Patrol canines also may conduct free-air sniffs of vehicles in the pre-primary area to help
expedite the processing of vehicles through the checkpoint. All U.S. Border Patrol canines
undergo rigorous training and receive certification as dual detection canines that are able to
identify the presence of concealed humans and narcotics.

6. Only certain vehicles and individuals, however, will be selected to undergo a more
thorough secondary inspection. Referral of a vehicle for secondary inspection generally occurs
when Border Patrol Agents seek to conduct a full immigration inspection or for a potential
violation of some other law (i.e., customs, narcotics, or other criminal violations). During a
secondary inspection, Border Patrol Agents have the authority to: (a) ask questions; (b) request to
inspect immigration documents; (c) make plain view observations; (d) conduct searches of a
person or a vehicle; (¢) perform exterior canine sniffs of a vehicle; (f) press down on trunk; (g)

tap exterior fuel tanks; and/or (h) any other actions necessary to confirm or dispel violations of

law.
7. The Beecher Falls Station has, on occasion, utilized immigration checkpoints as a tool
to conduct the Agency’s critical immigration enforcement mission in New Hampshire, a border
state located along the U.S-Canadian international boundary. From 2012 to 2016, the Beecher
Falls Station did not conduct any immigration checkpoints in New Hampshire due to manpower
and budgetary constraints.

8. In 2017, after receiving the necessary funding and manpower, the Beecher Falls
Station re-initiated the use of immigration checkpoints. In particular, two immigration
checkpoints were conducted in Woodstock, New Hampshire from August 25-27, 2017, and
September 26-28, 2017.

9. Prior to the commencement of the immigration checkpoints in 2017, an operation
order was prepared detailing the Beecher Falls Station’s planned enforcement activities. The
operation order underwent legal sufficiency review by Agency counsel and was reviewed and
approved by both U.S. Border Patrol management within Swanton Sector and U.S. Border Patrol
Headquarters.

10. In September of 2017, however, local management at the Beecher Falls Station was
notified by the New Hampshire State Police that they would no longer be providing direct
support to U.S. Border Patrol immigration checkpoints. As a result, the New Hampshire State
Police would only provide assistance in response to a request from U.S. Border Patrol for officer
safety concerns, exigent circumstances, and/or potential violations of state law.

11. In 2018, the Beecher Falls Station conducted three immigration checkpoints in
Woodstock, New Hampshire on the following dates: May 27-29, 2018; August 21-23, 2018; and

September 25-27, 2018. During these checkpoints, state and local law enforcement only
provided assistance in response to specific requests from U.S. Border Patrol based upon officer
safety concerns, exigent circumstances, and/or potential violations of state law.

12. In 2019, the Beecher Falls Stations conducted four immigration checkpoints. Two
immigration checkpoints were conducted in Columbia, New Hampshire on April 7, 2019 and
May 27, 2019. A third immigration checkpoint was conducted in Woodstock, New Hampshire
from June 8-9, 2019. A fourth immigration checkpoint was conducted in Lebanon, New
Hampshire, from September 3-6, 2019. During these checkpoints, state and local law
enforcement only provided assistance in response to specific requests from U.S. Border Patrol
based upon officer safety concerns, exigent circumstances, and/or potential violations of state
law.

12. In 2020, the Beecher Falls Station has not conducted any immigration checkpoints in
New Hampshire. To date, the Beecher Falls Station has no scheduled immigration checkpoints
planned to occur in New Hampshire. The re-initiation of immigration checkpoints is contingent
upon operational needs, manpower, and budgetary considerations.

I declare under penalty of perjury that the foregoing is true and correct,

Executed this 6" day of November, 2020.

   

 

Robert N. Marcia
Chief Patrol Agent
US. Border Patrol
Swanton, Vermont
